—Order, Supreme Court, New York County (Herman Cahn, J.), entered August 30, 1999, which, inter alia, denied petitioner’s application for a permanent stay of arbitration and directed the parties to proceed to arbitration, unanimously affirmed, with costs.
The parties were properly directed to proceed to arbitration. Arbitration agreements are favored in the law, and, accordingly, arbitration should not be stayed unless the arbitration clause cannot be reasonably interpreted to cover the disputed matter (see, Harriman Group v Napolitano, 213 AD2d 159, 163, citing Coudert v Paine Webber Jackson & Curtis, 705 F2d 78, 81, citing United Steelworkers v Warrior & Gulf Nav. Co., 363 US 574, 582-583). Respondent’s claims, properly construed, sound in breach of contract (see, IBM Credit Fin. Corp. v Mazda Motor Mfg. [USA] Corp., 152 AD2d 451, 453) and, having accrued within six years of the demand for arbitration, are timely. Concur — Nardelli, J. P., Williams, Ellerin, Wallach and Saxe, JJ.